         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                               )
                                                           )
         Plaintiff,                                        )
                                                           )
         v.                                                )
                                                           )
CHILDREN’S HOSPITAL OF                                     )
PHILADELPHIA, ELENI LANTZOUNI,                                     Case No. 2:18-cv-02880-NIQA
                                                           )
JENNIFER LOUIS-JACQUES, MICHELE                            )
ZUCKER, LEELA JACKSON, KATIE                               )
HOEVELER, MORTIMER PONCZ, AND                              )
ALAN R. COHEN                                              )
                                                           )
         Defendants.                                       )

                              DEFENDANTS’ TRIAL MEMORANDUM

         Defendants Children’s Hospital of Philadelphia (“CHOP”), and Eleni Lantzouni,

Jennifer Louis-Jacques, Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and

Alan R. Cohen (collectively, “Individual Defendants” and with CHOP, “Defendants”), by and

through their undersigned counsel, respectfully submit the following Trial Memorandum.

    I.   NATURE OF THE ACTION

         Plaintiff brought her daughter, “K”, to CHOP in 2016 for emergency treatment. Plaintiff

alleges that Defendants would not permit K to be discharged, that the treatment CHOP provided

to K was not medically necessary, and that CHOP was holding K as a patient for non-medical

reasons.      Plaintiff contends that such “seizure” by Defendants constitutes a violation of

Plaintiff’s rights protected by the United States Constitution1 and forms the basis for Plaintiff’s

sole remaining claim, brought under 42 U.S.C. § 1983.2 Specifically, Plaintiff’s Section 1983


1
         Plaintiff specifically refers to a violation of her rights under the Fourth Amendment only.
2
        By way of a reminder, Plaintiff’s Complaint included claims under 42 U.S.C. § 1985, which were
dismissed with prejudice prior to discovery. Plaintiff’s only remaining claim is under 42 U.S.C. § 1983.


122200676_2
          Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 2 of 11




claim rests on the allegation that the medical services that CHOP provided to K were not

medically necessary and, rather CHOP was acting as part of the “enforcement machinery for

DHS[,]” thus rendering K’s hospitalization a “seizure” for purposes of the Fourth Amendment

and a violation of Plaintiff’s constitutional rights. [Amended Complaint, ECF 6 at p. 8-9.]

    II.   FACTUAL BACKGROUND

          CHOP is a non-profit, private health care institution devoted to the care of sick children

and adolescents. This case is about an understandably distraught mother who tragically lost her

daughter, “K,” to suicide. Plaintiff seeks to recover damages from CHOP, not for her daughter’s

death but for Plaintiff’s own emotional distress. CHOP treated K for malnutrition and anorexia

seventeen months prior to K’s death.               Plaintiff alleges that after bringing K to CHOP’s

emergency department on June 14, 2016 at the direction of the Renfrew Center of Southern NJ,

where K was to have begun an outpatient eating disorder program, CHOP held her daughter as

an inpatient until July 1, 2016 for non-medical reasons related to child protection. Importantly,

Plaintiff’s sole claim, brought on behalf of herself, is for an alleged violation of 42 U.S.C. § 1983

(“Section 1983”). Plaintiff does not bring any claims on behalf of her daughter.3

          Plaintiff brought her daughter, K, to the Emergency Department at CHOP on June 14,

2016 at the direction of The Renfrew Center of Southern New Jersey (“Renfrew Center”). The

Renfrew Center, which is a subacute care and treatment facility for eating disorders, directed

Plaintiff to bring K to be evaluated at an emergency room or urgent care facility due to acute

medical conditions which the Renfrew Center was not equipped to handle, and required

evaluation and treatment by an acute care facility where K could be stabilized prior to

commencing treatment at the Renfrew Center.


3
        Plaintiff’s initial complaint brought claims on behalf of her daughter, and such claims were dismissed by
the Court, holding that Plaintiff did not have standing to bring any such claims.

                                                         2
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 3 of 11




        Plaintiff’s daughter, K, arrived at CHOP on June 14, 2016 with severe malnutrition and

required in-patient admission on due to medical instability from anorexia nervosa to monitor and

stabilize the acute medical issues that existed, prior to being able to discharge K to a sub-acute

care facility such as the Renfrew Center.

        Shortly after arrival at CHOP, Plaintiff signed a written consent to K’s admission to the

Emergency Department at CHOP. The next day, Plaintiff provided additional and separate

written consent to K’s admission as an inpatient at CHOP. Notably, Plaintiff shared legal and

physical custody of K at the time with Miroslaw Kozlowski (K’s father), who also consented to

K’s admission both to the Emergency Department and also as an inpatient. K was discharged

from CHOP on Friday, July 1, 2016 after CHOP deemed it medically appropriate for K to begin

the next phase of her treatment for her eating disorder, and the Renfrew Center had availability

in their intensive full-day program to begin after the holiday weekend on July 6, 2016.

        During the time that K was hospitalized at CHOP, her parents, Plaintiff and K’s father,

were engaged in an intense, active custody dispute and, prior to K’s admission at CHOP,

Plaintiff had been a party to litigation in family court related to custody of K. Plaintiff has stated

that she and K’s father each filed report(s) against the other with child protective services

agencies.

        During the course of K’s stay at CHOP, Plaintiff never demanded K’s discharge from

CHOP, nor sought to have K discharged “against doctor’s orders.” The reason for Plaintiff’s

failure to demand a discharge for K is clearly articulated by Plaintiff in her deposition, where

Plaintiff testified that she was afraid of the impact discharging K would have on her active

custody dispute with K’s father. Further, she sought legal counsel about the matter and admitted

that she chose not to demand K’s discharge at the advice of counsel because Plaintiff, and her



                                                  3
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 4 of 11




counsel in the custody proceeding, feared that demanding discharge and/or discharging “against

doctors’ orders” would cause Plaintiff to lose custody to K’s father. Thus Plaintiff consented to

the continuing treatment of her daughter as an in-patient at CHOP.

        On December 17, 2017, nearly 18 months after her discharge from CHOP, K took her

own life in the home which she shared with Plaintiff. There is no claim that CHOP’s treatment

of K had anything to do with her suicide.

        Many months after K’s death, on March 12, 2018 Plaintiff received medical records from

CHOP, which she requested just days before. Upon reviewing these records, Plaintiff states that

she now suffers from myriad debilitating psychological conditions, which render her unable to

work in any job in any capacity. Plaintiff denies that her psychological conditions arise in any

way from her daughter’s death by suicide or from other familial issues, but that they are

exclusively attributed to her receipt of K’s medical records from CHOP on March 12, 2018.

Plaintiff chose to not request these records until twenty one (21) months after her daughter’s

discharge from CHOP. Plaintiff has failed to articulate in her deposition any specific revelation

in the records requested and received in March 2018 that gives rise to her purportedly

debilitating injury.

        As to the records that Plaintiff purports caused her injuries, Plaintiff admitted and

acknowledged in her deposition that the medical records (1) represent the duration of the period

where K was an inpatient at CHOP where Plaintiff was present nearly every day for multiple

hours a day and (2) represent the notes of the clinicians that Plaintiff met with, saw, and

experienced every day during the hospitalization. Notwithstanding Plaintiff’s near constant

involvement in her daughter’s care, Plaintiff purports that reading the medical records in 2018




                                               4
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 5 of 11




that memorialize events that occurred nearly two years earlier have rendered her completely

unable to work.

        Clearly, however, the driving force behind Plaintiff’s conduct during the time CHOP

treated her daughter was the bitter custody dispute between Plaintiff and K’s father. Just like her

decision to not demand her daughter’s discharge from CHOP, Plaintiff claims that she did not

request the CHOP records earlier because she was concerned about the impact such a request

would have in her custody dispute and/or how K’s father would react to such request.

        Sadly, CHOP and its clinicians, whose life’s work is caring for sick children, were caught

in the middle of this awful family situation.

III.    LEGAL ISSUES

              A. PLAINTIFF’S CLAIM FOR VIOLATION OF 42 U.S.C. § 1983 FAILS

                       (1)     Overview Of Controlling Authority

        Section 1983 provides that “[e]very person who, under color of [state law], subjects, or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured” in an appropriate action. “[T]he basic cause of action

requires that a § 1983 plaintiff prove two essential elements: (1) that the conduct complained of

was committed by a person acting under color of state law; and (2) that the conduct deprived the

plaintiff of rights, privileges, or immunities secured by the Constitution or laws of the United

States.” Schneyder v. Smith, 653 F.3d 313, 318–19 (3d Cir. 2011). At the core of the elemental

requirements necessary to prove a Section 1983 claim is that a person acted, in the first place,

under color of state law. “Action under color of state law is a requirement in a suit under §

1983.” Neiman v. Labor Union #332, No. CIV.A. 86-3512, 1986 WL 7646, at *1 (E.D. Pa. July

8, 1986)(emphasis added.) “If defendant's actions are not fairly attributable to the state, there is

                                                 5
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 6 of 11




no conduct under color of state law.” Id. “[T]o state a claim under § 1983, plaintiff must allege

that a person acting under color of law deprived him of his rights.” Bullock v. Painter, No.

CIV.A. 87-8423, 1988 WL 17000, at *1 (E.D. Pa. Feb. 26, 1988). A claim under §1983 must

fail where “plaintiff alleges no conduct by [a] defendant which deprived him of any of his

constitutional rights.” Id. see also Poling v. K. Hovnanian Enterprises, 99 F. Supp. 2d 502, 513

(D.N.J. 2000) (discussing that plaintiff was required to have alleged “conduct of the individual

defendants' that is fairly attributable to the state”).

        The Third Circuit has defined three tests to determine whether an entity is a state actor:

“(1) whether the private entity has exercised powers that are traditionally the exclusive

prerogative of the state; (2) whether the private party has acted with the help of or in concert with

state officials; and (3) whether the [s]tate has so far insinuated itself into a position of

interdependence with the acting party that it must be recognized as a joint participant in the

challenged activity.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (citing Mark v. Borough of

Hatboro, 51 F.3d 1137, 1142 (3d Cir. 1995).

                        (2)      Plaintiff’s Claims, Allegations And Evidence Provide No Basis
                                 For Finding Defendants Deprived Plaintiff Of Any Right

        As a threshold matter, Plaintiff has failed to come forward with admissible evidence in

support of her theory that Defendants were holding K pursuant to an order from DHS or any

other government agency. “I do not know anything about an agency directing CHOP to hold my

daughter for child protective purposes.” [K. Gay Dep. 244:12-14.] Further, Plaintiff testified that

she did “not have any documents” regarding any “evidence or fact of anyone who is an employee

or agent of the Commonwealth of Pennsylvania that directed anyone at CHOP to hold her

daughter.” [Id. 49:1-3.] Plaintiff does not allege in the pleadings, and has admitted in discovery

that Defendants were not directed by any state agency to act, thus Defendants neither “acted with


                                                    6
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 7 of 11




the help of or in concert with state officials,” nor has the state “so far insinuated itself into a

position of interdependence with [Defendants] that it must be recognized as a joint participant in

the challenged activity.” Accordingly, the only path to liability would be if Plaintiff could

somehow show that Defendants “exercised powers that are traditionally the exclusive

prerogative of the state.” Plaintiff has no evidence to support this theory and will be unable to

prove her claim at trial.

        Plaintiff’s Section 1983 claim rests on the allegation that “K’s retention by CHOP was a

‘seizure’ within the meaning of the Fourth Amendment,” and that “Section 1983 imposes

liability on anyone who, under color of state law, deprives a person of any rights, privileges, or

immunities secured by the Constitution and laws.” [Amended Complaint ECF 6 at p.8.] To that

end, Plaintiff contends that because “K was deemed medically clear for outpatient treatment by

her pediatrician on June 13,” the medical services provided by CHOP were not medically

necessary, thus rendering K’s hospitalization a “seizure” for purposes of the Fourth Amendment.

[Id. at p.8, 9.] Plaintiff, who is not a medical doctor and offers no expert testimony on the

matter, alleges that the care provided by CHOP was not medically necessary and that K. was

cleared for discharge to an outpatient facility before she was discharged by CHOP on July 1,

2016. [Id. at p.9.] Plaintiff’s Section 1983 claim rests on the allegation that because, in her lay

opinion, the medical services that CHOP provided to K were not medically necessary, CHOP

was acting as part of the “enforcement machinery for DHS[,]” thus rendering K’s hospitalization

a “seizure” for purposes of the Fourth Amendment and a violation of Plaintiff’s constitutional

rights. [Id. at p. 8-9.] Plaintiff further alleges that because a mandated reporter at CHOP

reported suspected child abuse to Philadelphia DHS, which was investigated and dismissed by

DHS, “CHOP was acting as part of the reporting… machinery for DHS,” and Plaintiff thus



                                                7
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 8 of 11




concludes that “the hospital was a state actor.” [Id. at p.9.] Compliance with a state reporting

law is no more state action than complying with a speed limit on a highway or filing a legally

required tax return. Compliance with state law is not state action. Simply, Defendants provided

necessary medical care at all times from K’s admission on June 14, 2016 through and including

K’s discharge on July 1, 2016 when K moved to a sub-acute, but intensive, care facility where

she attended the full-day program. Plaintiff has no evidence of any act of Defendants that

supports her claim.

                      (3)     Plaintiff Has No Evidence Of Any Act Of Any Individual
                              Defendant That Deprived Her Of Any Right

        Plaintiff admits that she had limited or no contact with many of the Individual Defendants

and summarily that “[t]he reason they are Defendants is because of their positions within the

institution and just their positions.” [K Gay Deposition 115:24-116:5.] Further, Plaintiff agreed

that “there are not specific acts or omissions that those Defendants engaged in outside of their

virtue of [their] position that lead to relief here.” [Id. 116:12-19.] Plaintiff admitted that the

Individual Defendants were providing medical care to her daughter at all times, thus Plaintiff

cannot argue that her daughter was ‘seized’ if her daughter was receiving medically appropriate

care.   Plaintiff’s contention that each Individual Defendant was holding her daughter “for

purposes of child protection,” is based exclusively on her inadmissible speculation that she “can't

think of any reason they would have held her other than child protection.” [Id. 34:15-16.] She

then went on to state that she thinks that K remained an inpatient for “child protective purposes”

because “there was a child protection case against [her].” [Id. 35:24-36:1.] Finally, Plaintiff

testified that she did not attempt to discharge her daughter “at the advice of Counsel” and she

“chose to not discharge [her] daughter” because she “did not want to fear” and “was afraid to




                                                8
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 9 of 11




lose custody to [K’s father]” [Id. 53:13-16.], effectively consenting to the continued in-patient

status of her daughter.

        Plaintiff testified that certain Individual Defendants were not responsive to Plaintiff’s

requests for medical records during the hospitalization of her daughter, but in order to be a

“seizure,” as Plaintiff contends, a Defendant would have been required to engage in conduct

which retained Plaintiff’s daughter at CHOP, and then such retention would need to have been

intended to deprive Plaintiff of a Constitutional right. Failure to provide complete medical

records, during the hospitalization on the schedule the Plaintiff demanded is a red herring that

has no bearing on any Fourth Amendment “seizure.” Rather, Plaintiff has provided no evidence

that any Individual Defendant has engaged in any conduct that could be construed as a “seizure.”

                          (4)      Plaintiff’s Sole Allegation That Involves DHS Cannot Lead To
                                   Liability Under §1983

        There is no dispute that a CHOP employee, Dr. Mortimer Poncz, made a legally required

report of suspected abuse to Philadelphia DHS based upon information Dr. Poncz received from

K’s father. Plaintiff admits, however, that she never requested Dr. Poncz to discharge her

daughter, “Dr. Poncz never treated [her] daughter,” neither Plaintiff nor her daughter ever met

Dr. Poncz, and Plaintiff “did not know of his name at the time.” [K. Gay Deposition 104:11-21.]

In fact, in Plaintiff’s Amended Complaint, one of the forms of relief sought by Plaintiff was for

this Court to “Grant[] an order that he be introduced to the plaintiff.”4 [Amended Complaint,

ECF 6 at p. 4.] Plaintiff further contends that “Mortimer Poncz did not act in ‘good faith’

pursuant to Pennsylvania Child Protection Law, when alleging that Plaintiff endangered K.”


4
          This introduction and other unorthodox forms of equitable relief sought by Plaintiff that Defendants
contend cannot be granted from this, or any Court are the subject of a Motion In Limine [ECF 98] filed by
Defendants. Note that Plaintiff, in her opposition to Defendants’ Motion In Limine [ECF 107] withdraws the request
for an introduction to Dr. Poncz.


                                                        9
122200676_2
        Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 10 of 11




[Plaintiff’s Response to Defendants’ Interrogatory No. 17.] Plaintiff further was asked “[b]ased

upon your allegation that Dr. Poncz had made a report to Child Protective Services that you

allege was made in bad faith, are there other acts or omissions of Dr. Poncz that form the basis of

your 1983 claim?” [K. Gay Deposition 80:13-17.] Plaintiff affirmed that there were not, and the

mandatory report by Dr. Poncz, “is the sole basis for Dr. Poncz, the bad faith alleged reporting to

Child Protective Services” along with “other aspects of Child Protective Services Law that may

have been violated.” [Id. 80:20-81:1.] However, when asked what violations of Child Protective

Services Law Plaintiff contends were violated, she could not “articulate” any. [Id. 82:6-8.]

        Pursuant to 23 PA CSA §6318, titled “Immunity from liability,” ‘[a] person, hospital,

institution, school, facility, agency or agency employee acting in good faith shall have immunity

from civil and criminal liability that might otherwise result from… [m]aking a report of

suspected child abuse or making a referral for general protective services, regardless of whether

the report is required to be made under this chapter.” 23 PA CSA §6318. (emphasis added.)

Furthermore, such “good faith…shall be presumed.” [Id.] (emphasis added.) Dr. Poncz is a

mandatory reporter pursuant under Pennsylvania’s Child Protective Services Law, 23 Pa. C.S. §

6311, and, notably, a report compelled by law does not make the reporter into a state actor. See

Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 196 (3d Cir. 2005) (“a private actor is not

engaged in state action simply because she is compelled to take an action by a state actor”).

Furthermore, because Dr. Poncz is a mandatory reporter, he has statutory immunity pursuant to

23 PA CSA §6318, and thus cannot be liable as result of a report made pursuant to statute.

Nonetheless, Plaintiff affirmed her contention that “a mandated reporter [who] made a report

against [her] is the basis for [her] belief that CHOP held her daughter for child protective as

compared to medical purposes”. [K. Gay deposition 40:5-10.] Specifically, Plaintiff’s position is



                                                10
122200676_2
         Case 2:18-cv-02880-NIQA Document 139 Filed 04/16/21 Page 11 of 11




 that “one of the factors that supports [her] allegation that CHOP is acting under color of state law

 is the fact that [Dr. Poncz] reported me for child protection purposes.” [Id. 50:21-51:1.] As to

 Dr. Poncz, himself, “the sole basis for” Plaintiff’s Section 1983 claim against Dr. Poncz is his

 “reporting to Child Protective Services” along with “other aspects of Child Protective Services

 Law that may have been violated,” which Plaintiff could not “articulate.” [Id. 82:6-8.]

         Plaintiff has offered no evidence to overcome the presumption that any report made by a

 mandatory reporter was made in good faith and thus, Dr. Poncz is immune from liability as a

 matter of law by the plain language of 23 PA CSA §6318.

 IV.     CONCLUSION

         As the evidence put forth by Plaintiff does not prove the elements of her claims, Plaintiff

 cannot prove the elements to support her claim under Section 1983 at trial. As such, Defendants

 will move the Court, at an appropriate time, for judgment as a matter of law upon conclusion of

 Plaintiff’s case-in-chief.

                                               Respectfully submitted,

Dated: April 16, 2021                          /s/ Patrick M. Harrington
                                               Patrick M. Harrington, Esq.
                                               Danielle Goebel, Esq.
                                               DILWORTH PAXSON LLP
                                               1500 Market Street, 1500E
                                               Philadelphia, PA 19102
                                               Tel: 215-575-7000
                                               Attorneys for Defendants




                                                 11
 122200676_2
